Order entered October 29, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01121-CR

                      TODD EDWARDS PORTNER JR., Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F14-51941-M

                                         ORDER
                      Before Justices FitzGerald, Fillmore, and Stoddart

       The Court GRANTS appellant’s October 23, 2014 motion to expedite issuance of the

mandate. We DIRECT the Clerk of the Court to issue the mandate in this appeal forthwith.


                                                    /s/   ROBERT M. FILLMORE
                                                          JUSTICE